DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/30/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 10B.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Blackwelder, US 2003/0095411 in view of Brandigampoia, EP 0117703.
Regarding claim 1:
Blackwelder discloses a telescopic mast (10) comprising: 
a tubular main body (24) embedded with a power signal line (156); 
one or more tubular sections (20, 18, 16) coupled to the tubular main body, to be drawn out or drawn in; 
one or more coupling members (72 and 74) provided at top portions of the tubular main body and the tubular sections to fix or release the coupling between the tubular main body and the tubular sections when a draw-in or draw-out operation of the tubular sections is performed; and 
a power supply coupling member (174) connected to the power signal line embedded in the tubular main body to supply power;
the tubular main body includes a first frame having a first diameter in a length direction and a second frame having a second diameter in a length direction on the first frame, and the power signal line is embedded to be parallel in the length direction between the first frame and the second frame.
Blackwelder does not expressly disclose wherein the tubular main body is a wound composite material.
Brandigampoia discloses a telescopic mast having a tubular main body (10) that includes a first frame made of a composite material (22) wound to have a first diameter in a length direction, and a second frame (24) made of a composite material wound to have a second diameter in a length direction on the first frame.
At the time the invention was filed, it would have been obvious to a person of ordinary skill to use the material construction of the antenna mast of Brandigampoia for the tubular main body of Blackwelder in order to provide strength in heavy wind and to prevent degradation in adverse environmental conditions (pg. 2).
Regarding claim 3:
Brandigampoia in view of Blackwelder discloses the claimed invention except for disclosing the thickness of the tubular main body.  It would have been an obvious matter of design choice to provide a thickness in the range of 2.0 to 3.0 mm, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level or ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  There would be no unexpected or unpredictable result obtained from providing a thickness of 2 to 3 mm. There is no evidence that the claimed dimensions not specifically taught by Brandigampoia in view of Blackwelder provide a criticality that would be unachievable and unexpected with a reasonable amount of experimentation. One would be motivated to provide a particular thickness in order to provide sufficient strength to the telescopic mast for a given purpose and anticipated loading.
Regarding claim 7:
Brandigampoia discloses wherein the power supply coupling member is detachably coupled on an outer surface of the tubular main body (refer to Fig. 9).
Regarding claim 9:
Blackwelder discloses wherein the composite material includes glass fiber (pg. 3, para. 1). 

Claims 4-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Blackwelder, US 2003/0095411 in view of Brandigampoia, EP 0117703, further in view of George, Sr., US 10,801,229.
Regarding claims 4-6:
Blackwelder does not expressly disclose a switch for controlling operation of the power supply coupling member.
George discloses a telescopic mast that includes a switch (50 and 56) for controlling operation of a power supply coupling member as a tubular section (20) adjacent to a tubular main body (18) is drawn out, wherein the switch (50) is embedded in a coupling member disposed at a top portion of the tubular main body; wherein 
the switch is a magnetic switch (magnet 52) electrically connected to the power signal line (attached to electric motor 40), and the tubular section adjacent to the tubular main body includes a guide unit (54) corresponding to a position of the magnetic switch (Figs. 1 and 2) and parallel in the length direction on an outer surface, and a magnetic body (52) disposed at a point of the guide unit to generate a magnetic field for driving the magnetic switch;
wherein the magnetic body (52) is disposed at a bottom portion of the tubular section adjacent to the tubular main body (refer to Fig. 1).
At the time the invention was filed, it would have been obvious to provide the magnetic switching means as suggested by George to the telescopic mast of Blackwelder in order to provide a remote means for raising and lowering the mast (background and summary of George).
Regarding claim 8:
Blackwelder does not expressly disclose the means by which the tubular sections are drawn in and out.
George discloses wherein a rope (cable 41) is the means for drawing telescoping tubular sections in and out when power is supplied by the power supply coupling member.
At the time the invention was filed, it would have been obvious to a person of ordinary skill to use the means of drawing in and out as suggested by George for the telescopic mast of Blackwelder in order to provide reversible, controlled extension and contraction.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT W HERRING whose telephone number is (571)270-3661. The examiner can normally be reached Monday-Thursday 7:30a-6:00p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT W HERRING/Primary Examiner, Art Unit 3633